Case 3:19-cv-01838-S Document 18 Filed 08/06/20 Pagelof8 PagelD 1199

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

ROBERT E. OGLE, Litigation Trustee for the
Erickson Litigation Trust,
Appellant,

V. CIVIL ACTION NO. 3:19-CV-1838-S
QUINN MORGAN, et al.,

8

§

§

8

§

§

§ Bankruptcy Case No. 16-34392-HDH
Appellee. §

§

§

§

§

§

8

 

IN RE:

ERICKSON INCORPORATED, et al.
Reorganized Debtors.

MEMORANDUM OPINION AND ORDER

Pending before the Court is Robert E. Ogle’s, Litigation Trustee for the Erickson Litigation
Trust, Appeal of the Bankrtupey Court’s June 26, 2019 Order! granting Defendants Quinn Morgan;
Kenneth Lau; Centre Lane Partners, LLC; 10th Lane Finance Co. LLC; 10th Lane Partners, LP;
ZM Private Equity Fund I, LP; ZM Private Equity Fund II, LP; and ZM EAC LCC’s (collectively,
“Defendants”) Motion to Dismiss. Having considered the relevant pleadings, the record in this
case, and the applicable law, the Court finds that the Bankruptcy Court’s decision should be
AFFIRMED.

I. BACKGROUND

Prior to filing for bankruptcy, Erickson, Inc. (“Debtor”) was a company in the helicopter
industry. Br. of Appellants 2. In 2013, a shareholder filed a Verified Class Action and Derivative
Complaint in the Court of Chancery of the State of Delaware (the “Delaware Action”), challenging

Debtor’s acquisition of Evergreen International Aviation, Inc. (“EIA”). See id. at 2-4. With the

 

' That Order incorporated by reference the Bankrtupcy Court’s oral ruling (“Oral Ruling”) on May 28, 2019,

 
Case 3:19-cv-01838-S Document 18 Filed 08/06/20 Page 2of8 PagelD 1200

exception of one entity, all of the Defendants were named in the Delaware Action, See id. at 4. In
June of 2016, the parties to the Delaware Action filed a Stipulation and Agreement of Compromise,
Settlement, and Release (“Settlement”). R. at 0596. In September of 2016, the presiding judge of
the Delaware Action held a hearing to determine whether to approve the Settlement. /d. at 0811.
Following the hearing, the court entered an Order and Final Judgment (“Delaware Judgment”)
approving the Stipulated Settlement, finding that its terms and conditions were “fair, reasonable,
and adequate, and in the best interests of Plaintiff, the Class and the Company.” /d. at 0675. The
Delaware Judgment also provided for the release of all claims “which are based upon, arise out of,
relate in any way to, or involve, directly or indirectly ... the [EIA] Transaction,” id. at 0676, and
permanently enjoined Debtor as follows:

[Debtor] . . . [its] legal representatives, heirs, executors, administrators, estates,

predecessors, successors, predecessors-in-interest, successors-in-interest, and

assigns, and any person or entity acting for or on behalf of, or claiming under, any

of them ... shall hereby be forever barred and enjoined from commencing,

instituting, or prosecuting the released claims against the [d]efendants.

Id. at 0680.

On November 8, 2016, Debtor filed for Chapter 11 bankruptcy. Br. of Appellants 5.
Pursuant to the terms of Debtor’s Second Amended Joint Plan of Reorganization, Debtor assigned
claims against Defendants, as well as certain other claims, to the Erickson Litigation Trust for
prosecution by its trustee, Robert E. Ogle (“Trustee”). See id? Trustee filed this action on July
23, 2018, bringing twelve claims for avoidance of the acquisition of EHI and the Delaware

Settlement under theories of actual and constructive fraudulent transfers. R. at 0035. On June 26,

2019, the Bankruptcy Court entered an order (“Order”) dismissing all claims, which incorporated

 

2 See also Order Confirming the Second Amended Joint Plan of Reorganization of Erickson Incorporated, et al.,
Pursuant to Chapter 11 of the Bankruptcy Code 69, /7 re Erickson Inc., Bankr. Case No. 16-34393-HDH11 (Bankr,
N.D. Tex. 2016), ECF No, 581

 

 

 
Case 3:19-cv-01838-S Document 18 Filed 08/06/20 Page3of8 PagelD 1201

by reference its May 28, 2019 oral ruling (“Oral Ruling”). R. at 0010-11. Trustee filed his Notice
of Appeal on July 10,2019 [ECF No. 1]. On August 30, 2019, Trustee filed his Appellant’s Brief
[ECF No. 5] and designated the following issue for appeal: Did the Bankruptcy Court err when it
dismissed the Trustee’s avoidance claims? On October 29, 2019, Defendants filed their Response
Brief [ECF No. 14]. Trustee filed a Reply Brief [ECF No. 17] on December 4, 2019.

H. LEGAL STANDARD

A district court has jurisdiction to hear appeals from “final judgments, orders, and decrees”
of a bankruptcy court. 28 U.S.C. § 158(a)(1). A bankruptcy court’s “[fjindings of fact are
reviewed for clear error, and conclusions of law are reviewed de novo.” Drive Fin. Servs., LP. v.
Jordan, 521 F.3d 343, 346 (5th Cir. 2008). Here, the Order was based on conclusions of law;
therefore, the standard of review is de novo. See id.

lil. ANALYSIS

A. Did the Bankrtupcy Court Err in Dismissing Trustee’s Avoidance Claims Related to
Debtor's Acquisition of EIA (Counts 1, 2, and 3)?

Trustee argues that the Bankruptcy Court erred in concluding that the Trustee was a
“successor” or “assignee” of Debtor such that the Delaware Judgment’s injunction on future suits
should apply to bar claims related to Debtor’s acquisition of EIA. Br. of Appellants 8; see also R.
at 0680 (“[Debtor] . . . [its] legal representatives, ... successors, ... and assigns... shall hereby
be forever barred and enjoined from commencing, instituting, or prosecuting the released claims
against the [djefendants.”). The Court has conducted a de novo review of this conclusion and
affirms the Bankruptcy Court for the reasons stated in the Order, which incorporated the Oral
Ruling by reference. Specifically, the Court finds that these avoidance claims “relate...to...

the [EIA] Transaction,” and the Trustee is enjoined from bringing these claims because he is an

 

 
Case 3:19-cv-01838-S Document 18 Filed 08/06/20 Page4of8 PagelD 1202

assignee, successor, and legal representative? of Debtor. Therefore, the Delaware Judgment
enjoins him from bringing Counts 1, 2, and 3,4

B. Did the Bankruptcy Court Err in Dismissing Trustee’s Constructive Fraudulent
Transfer Claims Related to the Delaware Judgment (Counts 7 and 9)?

Trustee argues that the Bankruptcy Court erred in dismissing Counts 7 and 9 pursuant to
the Rooker-Feldman doctrine and Besing v. Hawthorne (In re Besing), 981 F.2d 1488 (Sth Cir.
1993). The Court has conducted a de nove review of this conclusion and affirms the Bankruptcy
Court for the reasons stated in the Order, which incorporated the Oral Ruling by reference.
Specifically, the Court finds that Besing bars Trustee’s constructive fraudulent transfer claims
related to the Delaware Judgment. See id.

(1) Constructive Fraudulent Transfers
Pursuant to 11 U.S.C. § 548(a)(2)(A) and (B)(i1),

“Ta} trustee may avoid any transfer of an interest of the debtor in property, or any
obligation incurred by the debtor, that was made or incurred on or within one year
before the date of the filing of the petition, if the debtor voluntarily or involuntarily
... received less than a reasonably equivalent value in exchange for such transfer
or obligation; and... was engaged in business or a transaction or was about to
engage in business or a transaction, for which any property remaining with the
debtor was an unreasonably small capital... .”

(emphasis added). An exchange for a transfer or obligation has “reasonably equivalent value” if
‘the debtor has received value that is substantially comparable to the worth of the transferred
properties.” Stanley v. U.S. Bank Natl’l Ass'n (in re TransTexas Gas Corp.), 597 F.3d 298, 306

(5th Cir. 2010) (quoting BFP v. Resolution Trust Corp., 511 U.S. 531, 548 (1994)). “The debtor

 

3 The Debtor’s Second Amended Joint Plan of Reorganization states, “[t]he Litigation Trustee shai be the estate
representative designated to prosecute any and all Litigation Trust Causes of Action.” Order Confirming the Second
Amended Joint Plan of Reorganization of Erickson Incorporated, et al., Pursuant to Chapter 11 of the Bankruptcy
Code 69, Jn re Erickson Inc., Bankr, Case No, 16-34393-HDHi1 (Bankr. N.D. Tex. 2016), ECF No, 581 (emphasis
added),

4 Because those Counts fail, the Court affirms the Bankrtupcy Court’s dismissal of Counts 4 and 5,

4

 

 
Case 3:19-cv-01838-S Document 18 Filed 08/06/20 Page5of8 PagelD 1203

need not receive a dollar-for-dollar benefit, but rather a benefit within the range of an arm’s-length
transaction.” Gilmour v. Conn. Gen. Life Ins. (In re Victory Med. Ctr. Mid-Cities, LP), 601 B.R.
739 (Bankr. N.D. Tex. 2019) (quoting /n re 1707 Commerce, ELC, 511 B.R. 812, 840 (Bankr.
N.D. Tex. 2014)).

(2) Besing

In Besing, the Fifth Circuit addressed “reasonably equivalent value” and its relation to prior
state court judgments. In that case, prior to bankruptcy, the debtors sued Lyn Nobel Hawthorne
(“Hawthorne”) in Texas state court seeking specific performance of an alleged settlement
agreement or damages for breach of the agreement. /n re Besing, 981 F.2d at 1480. Hawthorne
filed a counterclaim seeking a declaratory judgment and sought the recovery of several business
debts. /d. As a result of a discovery abuse, the state court entered a sanction order striking the
debtors’ pleadings and dismissing with prejudice their claims for affirmative recovery. /d. Shortly
thereafter, the state court entered a final judgment in favor of Hawthorne. /d.

Subsequently, the debtors filed petitions for relief under Chapter 11. /d. at 1490-491. In
an adversary proceeding, the debtors attempted to avoid the state-court judgment as a fraudulent
transfer, arguing that the judgment constituted a transfer of their claims for which they received
no value. /d. at 1491. The bankruptcy court dismissed the claims, and the Fifth Circuit affirmed.
The Fifth Circuit noted that “[t]o avoid the Texas court’s judgment [as a constructive fraudulent
transfer], the [d]ebtors must also establish, inter alia, that they received less than a reasonably
equivalent value for their claims.” /d. at 1494 (citing 11 U.S.C. § 548(a)(2)(A)). The court went
on to hold that, as a matter of law, the Texas state court’s striking of the debtors’ claims constituted
a transfer for “reasonably equivalent value.” /n re Besing, 981 F.2d at 1496. Therefore, because

the debtors could not establish that they received less than reasonably equivalent value from the

 
Case 3:19-cv-01838-S Document 18 Filed 08/06/20 Page6of8 PagelD 1204

transfer of their claims, the bankruptcy court properly dismissed the debtors’ constructive
fraudulent transfer claims. /d.

(3) The Delaware Judgment

As in Besing, the Court finds that the Delaware Judgment establishes reasonably equivalent
value as a matter of law. Delaware law mandates court approval of a settlement of a derivative
action, see Del. Ch. Ct. R. 23.1(c), due to “the fiduciary nature of the [litigation],” Forsythe v. ESC
Fund Mgmt. Co. (U.S), C.A. No. 1091-VLC, 2012 WL 1655538, at *2 (Del. Ch. May 9, 2012).
In making this determination, the reviewing court “must consider the nature of the claims, possible
defenses, the legal and factual circumstances of the case, and then apply its own business judgment
in deciding whether the settlement is [fair] and reasonable.” Id. at *3 (emphasis added), Here,
the Delaware court found that the Settlement Agreement was “fair, reasonable, and adequate, and
in the best interests of Plaintiff, the Class and the Company.” R. at 0675. The Court finds that
this approval bars Trustee’s ability to establish that Debtor received less than a reasonably
equivalent value for its claims.” See In re Besing, 981 F.2d at 1496. Therefore, the Court affirms
the Bankruptcy Court’s dismissal of Counts 7 and 9.

C. Did the Bankruptcy Court Err in Dismissing Trustee’s Actual Fraudulent Transfer
Claims (Counts 6 and 8)?

Finally, Trustee argues the Bankruptcy Court erred in dismissing Counts 6 and 8 for failure

to state a claim. The Court has conducted a de novo review of this conclusion and affirms the

 

3 The Court notes that, unlike in Besing, the Delaware court’s finding was not an “adjudication on the merits.”” See
Forsythe, 2012 WL 1655538, at *3, It did, however, require “more than a cursory scrutiny by the court of the issues
presented.” Rome v. Archer, 197 A.2d 49, 53 (Del. 1964). Moreover, because the Delaware court’s finding went to
the heart of reasonableness of the Settlement Agreement, the Court does not see a set of facts where the Trustee can
prove a lack of reasonably equivalent value without overturning the Delaware Judgment. See fn re Besing, 981 F.2d
at 1496 (“The Bankruptcy Code was not intended to give litigants a second chance to challenge a state court judgment
nor did it intend for the Bankruptcy Court to serve as an appellate court [for state court proceedings].”) (citation
omitted) Accordingly, the principles of Besing apply with equal force, as the Court will not “look behind” the
Delaware Judgment and “make an independent evaluation [of the reasonableness of the Settlement Agreement].” Je.

6

 
Case 3:19-cv-01838-S Document 18 Filed 08/06/20 Page 7of8 PagelD 1205

Bankruptcy Court for the reasons stated in the Order, which incorporated the Oral Ruling by
reference. Specifically, claims for actual fraudulent transfer must satisfy the heightened pleading
standard in Federal Rule of Civil Procedure 9(b). See Tink3 Litig. Tr. v. Zuccarello (In re Think3,
Inc.}, 529 B.R. 147, 197 (Bankr. W.D. Tex. 2015). The Fifth Circuit has described Rule 9(b) as
requiring the plaintiff to set forth the “who, what, when, where, and how of the alleged fraud.”
O’Cheskey v. CitiGroup Glob. Mkts., Inc. (In re Am. Hous, Found), 543 B.R. 245, 265 (Bankr.
N.D. Tex. 2015). To meet this requirement in actual fraudulent transfer actions, courts consider
various “badges of fraud,” including: (1) the lack or inadequacy of consideration; (2) the family,
friendship, or close associate relationship between the parties; (3) the retention of possession,
benefit, or use of the property in question; (4) the financial condition of the party sought to be
charged both before and after the transaction in question; (5) the existence or cumulative effect of
the pattern or series of transactions or course of conduct after the incurring of debt, onset of
financial difficulties, or pendency or threat of suits by creditors; and (6) the general chronology of
events and transactions under inquiry. /d. Here, while Trustee makes conclusory allegations
related to the badges of fraud, those pleadings are not sufficient to meet Rule 9(b) standards with
respect to fraudulent intent. See Br. of Appellees 36-41. Accordingly, the Court affirms the
Bankruptcy Court’s dismissal of Counts 6 and 8.°

IV. CONCLUSION

For the foregoing reasons, as well as the reasons stated in the Order, which incorporated

the Oral Ruling by reference the Court AFFIRMS the Bankruptcy Court’s decision.

 

® Because those Counts fail, the Court affirms the Bankrtupcy Court's dismissal of Counts 10 and 11. Moreover,
because Counts | through 11 were dismissed, the Court affirms the Bankruptcy Court's dismissal of Count 12.

7

 

 
Case 3:19-cv-01838-S Document 18 Filed 08/06/20 Page 8of8 PagelD 1206

SO ORDERED.

SIGNED August lo , 2020.

Le Mu Se (ot

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
